Citation Nr: 1224482	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbosacral strain.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Detroit, Michigan, RO. 

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran indicated in an undated statement that he did not feel that he would be able to finish the year out working where does now.  He further indicated that he would appeal any decision made that is less than 100 percent disability or disability with unemployability.  Therefore, in light of these assertions and in consideration of Rice, the Board finds that the issue of entitlement to TDIU must be considered as being on appeal before the Board.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims. 

The Board acknowledges that the claims file contains a notice letter from Social Security Administration (SSA) regarding the award of disability benefits.  This SSA notification letter was submitted by the Veteran as supporting evidence for his claim.  The claims file does not reflect that an official request has been made for all available SSA records that may be pertinent to the claims on appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000).  Therefore, these issues must be remanded in order to obtain all available SSA records relating to disability benefits.

Additionally, the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was last afforded a VA compensation and pension examination in September 2009.  In recent statements to his United States Senator, the Veteran has asserted that he could not work due to his back disability suggesting a worsening of his service-connected disability.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected lumbosacral strain.

Further, as the claim for entitlement to TDIU is now on appeal before the Board, a medical opinion should be obtained as to whether the Veteran is precluded by reason of any of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.

The RO should also provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Finally, the RO should take this opportunity to associate with the claims file any VA treatment records that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU

2. Associate with the claims file any and all of the Veteran's SSA records concerning disability benefits.

3. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

4. Provide the Veteran with a VA examination in order to determine the current severity of his lumbosacral strain.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Specifically, the examiner should note the Veteran's ranges of motion for his lumbar spine, as well as any recent incapacitating episodes that the Veteran has experienced and the specific causes of such incapacitating episodes.  The examiner should comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether weakened movement, excess fatigability, incoordination, or pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to these symptoms on repetitive use or during flare-ups). 

 The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his lumbar spine disability.  If so, the nature and severity of any neurological manifestation should be fully described.  

The complete rationale for any opinions expressed should be provided.

5. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  

After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected lumbosacral strain, tinnitus, residuals of left thumb injury, and tinea pedis and corporis involving groin and feet should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.  

The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the supplemental statement of the case (SSOC) was issued.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision. After the Veteran and his representative have been given time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

